ORDER
CHAK Y. LEE, a/k/a CHAK YIN LEE, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1990, having pleaded guilty in the Supreme Court of New York, New York County to grand larceny in the second degree, a Class C felony, in violation of New York Penal Law § 155.40(1), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), CHAK Y. LEE, a/k/a CHAK YIN LEE, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*452ORDERED that CHAK Y. LEE, a/k/a CHAK YIN LEE, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHAK Y. LEE, a/k/a CHAK YIN LEE, comply with Rule 1:20-20 dealing with suspended attorneys.